Judgment, Supreme *269Court, Bronx County (Dominic Massaro, J., on motion; John Stackhouse, J., at plea and sentence), rendered November 3, 1994, convicting defendant of attempted criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 3½ to 7 years, unanimously affirmed.
The motion court properly denied defendant’s statutory speedy trial motion without conducting a hearing, because the allegations in defendant’s motion papers did not set forth a legal basis for the motion. We note that defendant’s related claims involving alleged ineffective assistance of counsel were not explored in the context of a CPL 440.10 motion (see, People v Love, 57 NY2d 998, 1000). In any event, the existing record does not indicate that an additional speedy trial motion, had it been filed, would have been successful, and since defendant’s counsel obtained a favorable plea bargain in this case, it cannot be concluded that defendant was denied effective assistance of counsel (People v Baldi, 54 NY2d 137). Concur—Murphy, P. J., Sullivan, Rosenberger, Williams and Andrias, JJ.